BROWNING, J.
The respondent revoked the petitioner’s parole based on his admission of having used cocaine during his period of parole, in violation of Condition (4)(b) of his terms and conditions of parole. In a petition for writ of certiorari, the petitioner seeks review of a final order of the circuit court, sitting in its review capacity, denying his petition for writ of habeas corpus challenging the parole revocation. Because the petition filed in the circuit court failed to set out a prima facie basis for relief, the court had no proper basis to issue a show-cause order, and it did not do so. See Fla. R. Civ. P. 1.630(d); Russell v. McGlothin, 427 So.2d 280, 282 (Fla. 2d DCA 1983) (“A probationer’s admissions against interest may, as a matter of law, be sufficient to revoke his probation.”). Petitioner has not met his burden to show entitlement to certiorari relief in this second-tier review. See generally Sheley v. Fla. Parole Comm’n, 703 So.2d 1202 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998). Accordingly, the petition is DENIED.
BARFIELD and VAN NORTWICK, JJ., concur.